





RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement ("Agreement") is entered into
effective as of January 14, 2019 (the "Grant Date"), by and between Renewable
Energy Group, Inc., a Delaware corporation (the "Company"), and Cynthia J.
Warner ("Employee"), pursuant to the Renewable Energy Group, Inc. Amended and
Restated 2009 Stock Incentive Plan (the "Plan"). Employee and the Company agree
to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.


1.Award. In consideration of Employee's services for the Company, and Employee's
entering into an Employment Agreement with the Company dated November 30, 2018
(the "Employment Agreement") and an Employee Non-Competition and Confidentiality
Agreement with the Company dated November 30, 2018, the Company hereby grants to
Employee 38,139 Restricted Stock Units. Restricted Stock Units are notational
units of measurement denominated in shares of common stock of Renewable Energy
Group, Inc., $.0001 par value ("Common Stock"). Each Restricted Stock Unit
represents a hypothetical share of Common Stock, subject to the conditions and
restrictions on transferability set forth below and in the Plan. The Restricted
Stock Units will be credited to Employee in an unfunded bookkeeping account
established for Employee.


2.Vesting of Restricted Stock Units. The period of time between the Grant Date
and the vesting of Restricted Stock Units (and the termination of restrictions
thereon) will be referred to herein as the "Restricted Period."


(a)Vesting Period. Unless earlier vested under subsection (b) below, or
forfeited pursuant to this Agreement, the Restricted Stock Units will vest 100%
on January 14, 2022, subject to Employee's continued service as an Employee on
such vesting date. Upon vesting, each Restricted Stock Unit will be converted
into one share of Common Stock and Employee will be issued shares of Common
Stock equal to the number of vested Restricted Stock Units held.


(b)Accelerated Vesting of Restricted Stock Units.


(i)Death or disability. The Restricted Stock Units shall fully vest upon
Employee's termination of employment by reason of death or disability, in each
case dete1mined in accordance with Section 7.1 of the Employment Agreement.


(ii)Termination by the Company without Cause; te1mination by Employee for Good
Reason. The Restricted Stock Units shall fully vest upon the Company's
termination of Employee's employment without "Cause," or upon Employee's
te1mination of her employment with the Company for "Good Reason," in each case
determined in accordance with Section 7.3 or Section 7.4, as applicable, of the
Employment Agreement.


(iii)Change of Control. Without limiting the foregoing, the Restricted Stock
Units are subject to accelerated vesting upon the consummation of a Change of
Control in accordance with Section l0(a) of the Plan to the extent the
Restricted Stock Units are not honored or assumed, or new rights substituted
therefor, in the manner prescribed by Section 10(b) of the Plan.


3.Forfeitures of Restricted Stock Units. Upon termination of service as an
Employee prior to the expiration of the Restricted Period and for any reason
other than as described in Section 2(b), Employee shall immediately forfeit all
Restricted Stock Units, without the payment


- 1 -



--------------------------------------------------------------------------------





of any consideration or further consideration by the Company. Upon forfeiture,
neither Employee nor any successors, heirs, assigns, or legal representatives of
Employee shall thereafter have any further rights or interest in the unvested
Restricted Stock Units or certificates therefore.


4.Restrictions on Transfer Before Vesting.


(a)Absent prior written consent of the Committee, the Restricted Stock Units
granted hereunder to Employee may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise, from the Grant Date until such Restricted Stock Units have become
vested and shares of Common Stock issued in conjunction with such vesting.


(b)Consistent with the foregoing, except as contemplated by Section 9, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation oflaw or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. If Employee or his Beneficiary hereunder shall attempt to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit hereunder, other than as contemplated by Section 9, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration, or any other form of process or involuntary lien or
seizure, then such attempt shall have no effect and shall be void.


5.Rights as a Stockholder. Employee will have no rights as a stockholder with
regard to the Restricted Stock Units prior to vesting. However, the Company will
pay Employee dividend equivalents on unvested (and vested but unpaid) Restricted
Stock Units in the form of additional Restricted Stock Units having a value
equal to the cash amount of such dividend at the Fair Market Value of Common
Stock on the respective dates dividends are paid to stockholders, which shall be
payable to Employee at such time as the Restricted Stock Units, underlying such
dividend equivalents, become vested and nonforfeitable in accordance with the
terms of this Agreement.


6.Taxes. To the extent that the vesting of the Restricted Stock Units or the
receipt of Common Stock or dividend equivalents results in income to Employee
for federal or state tax purposes, Employee shall deliver to the Company at the
time of such vesting or receipt, as the case may be, such amount of money as the
Company may require, or make other adequate arrangements satisfactory to the
Company, at its discretion, to meet the Company's obligations under applicable
tax withholding laws or regulations. Employee also authorizes the Company to
satisfy all tax withholding obligations of the Company from his or her wages or
other cash compensation payable to Employee by the Company. Subject to the
following sentence, the Company, in its sole discretion, may also provide for
the withholding of applicable taxes from the proceeds of the sale of shares
acquired upon vesting of the Restricted Stock Units, either through a voluntary
sale or through a mandatory sale arranged by the Company (on Employee's behalf
pursuant to this authorization). Notwithstanding the foregoing, if requested by
Employee, the Company shall withhold shares of Common Stock that would otherwise
be issued upon vesting of the Restricted Stock Units to cover applicable
withholding taxes, equal to the greatest number of whole shares having a Fair
Market Value on the date immediately preceding the date on which the applicable
tax liability is dete1mined not in excess of the minimum amount required to
satisfy the
statutory withholding tax obligations with respect to the award. The Company may
refuse to issue or deliver the shares of Common Stock unless all withholding
taxes that may be due as a result of this award have been paid.




- 2 -



--------------------------------------------------------------------------------





7.Changes in Capital Structure. If the outstanding shares of Common Stock or
other securities of the Company, or both, shall at any time be changed or
exchanged by declaration of a stock dividend, stock split, combination of
shares, or recapitalization, the number and kind of Restricted Stock Units shall
be appropriately and equitably adjusted so as to maintain the proportionate
number of shares.


8.Compliance With Securities Laws. The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations. Prior
to the issuance of any shares pursuant to this Agreement, the Company may
require that Employee (or Employee's legal representative upon Employee's death
or disability) enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.


9.Assignment. The Restricted Stock Units are not transferable (either
voluntarily or involuntarily), other than pursuant to a domestic relations
order. Employee may designate a beneficiary or beneficiaries (the "Beneficiary")
to whom the Restricted Stock Units will pass upon Employee's death and may
change such designation from time to time by filing a written designation of
Beneficiary on such form as may be prescribed by the Company; provided that no
such designation shall be effective until filed with the Company. Employee may
change her Beneficiary without the consent of any prior Beneficiary by filing a
new designation with the Company; provided that no such designation shall be
effective prior to receipt by the Company. Following Employee's death, the
Restricted Stock Units will pass to the designated Beneficiary and such person
will be deemed Employee for purposes of any applicable provisions of this
Agreement. If no such designation is made or if the designated Beneficiary does
not survive Employee's death, the Restricted Stock Units shall pass by will or,
if none, then by the laws of descent and distribution.


10.Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by Employee, the Company and their respective permitted
successors or assigns (including personal representatives, heirs and legatees),
except that Employee may not assign any rights or obligations under this
Agreement except to the extent, and in the manner, expressly permitted herein.


11.Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:


(a)give Employee any right to be awarded any fmther Restricted Stock Units (or
other form of stock incentive awards) other than in the sole discretion of the
Committee;


(b)give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company or affiliate thereof (other than the
Restricted Stock Units and applicable Common Stock following the vesting of such
Restricted Stock Units); or


(c)confer upon Employee the right to continue in the service of the Company or
affiliate thereof as Employee.
 
12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, without reference to principles
of conflict of laws.


13.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.




- 3 -



--------------------------------------------------------------------------------





14.No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.


15.Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Ce1tain other
terms used herein have definitions given to them in the first place in which
they are used.


16.Section 409A.


To the fullest extent applicable, this Agreement and the benefits payable
hereunder are intended to be exempt from the definition of "nonqualified
defe1Ted compensation" under Section 409A of the Code in accordance with the
"short-term defeITal" exception available under the regulations promulgated
under Section 409A. In that regard, Common Stock shall be issued to Employee no
later than March 15 following the calendar year in which Employee's right to
receive the Common Stock pursuant to this Agreement is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A and the
regulations thereunder. To the extent that any such benefit is or becomes
subject to Section 409A due to a failure to qualify for an exemption from the
definition of nonqualified defened compensation in accordance with such
regulations, this Agreement is intended to comply with the applicable
requirements of Section 409A with respect to such benefits. This Agreement shall
be interpreted and administered to the extent possible in a manner consistent
with the foregoing statement of intent, and any ambiguity as to its compliance
with Section 409A will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.


17.Entire Agreement.


(a)Employee hereby acknowledges that she has received, reviewed and accepted the
terms and conditions applicable to this Agreement. Employee hereby accepts such
terms and conditions, subject to the provisions of the Plan and administrative
interpretations thereof. Employee further agrees that the provisions of this
Agreement, together with the Plan, constitute the entire and complete
understanding and agreement between the parties with respect to the subject
matter hereof, and supersede all prior and contemporaneous oral and written
agreements, term sheets, representations and understandings of the parties,
which are hereby te1minated.


(b)Employee hereby acknowledges that she is to consult with and rely upon only
Employee's own tax legal and financial advisors regarding the consequences and
risks of this Agreement and the award of Restricted Stock Units.


(c)This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


18.Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.










- 4 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Renewable Energy Group, Inc. has caused this Agreement to be
duly executed by one of its officers thereunto duly authorized, which execution
may be facsimile, engraved or printed, which shall be deemed an original, and
Employee has executed this Agreement, effective as of the day and year first
above written.






                        


RENEWABLE ENERGY GROUP, INC.


By: /s/ Jeffrey Stroburg
Name: Jeffrey Stroburg
Title: Chairman


Employee


By: /s/ Cynthia J. Warner
Name: Cynthia J. Warner








































- 5 -

